Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         09-JUN-2022
                                                         01:46 PM
                                                         Dkt. 6 ODDP
                           SCPW-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      IN RE NICHOLAS K. NICHOLS


                       ORIGINAL PROCEEDING
      (SCWC-XX-XXXXXXX; CAAP-XX-XXXXXXX; SPP NO. 11-1-0053
               (CR. NOS. 08-1-1354 AND 08-1-1762))

             ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Upon consideration of Nicholas K. Nichols’

(petitioner’s) letter filed on May 23, 2022, which we construe as

a petition for writ of mandamus, and the record, petitioner fails

to demonstrate a clear and indisputable right to relief and that

he lacks alternative means to seek relief.     Petitioner may seek

relief in the circuit court by filing another HRPP Rule 40
petition.   An extraordinary writ is not warranted.    See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (explaining

that a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action).

Accordingly,
          It is ordered that the petition for writ of mandamus is

denied.

          It is further ordered that the clerk of the appellate

court shall process the submission without payment of the filing

fees.

          DATED:   Honolulu, Hawai#i, June 9, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2